Fourth Court of Appeals
                                         San Antonio, Texas
                                                January 6, 2015

                                              No. 04-14-00751-CV

                                  Josefina Alexander GONZALEZ, et al.,
                                                 Appellant

                                                  v.
                                     Raymond De Leon, et al.Appellee/s
                                        Raymond DE LEON, et al.,
                                               Appellee

                        From the 406th Judicial District Court, Webb County, Texas
                                  Trial Court No. 2014-CVQ-001098-D4
                               Honorable Oscar J Hale, Jr., Judge Presiding

                                                  ORDER
               The Appellant’s Motion for Extension of Time to File Brief has this date been received
      and filed in the above styled and numbered cause. Extension of time to file the Appellant’s brief
      is this date GRANTED. Time is extended to February 9, 2015.

                                                                       PER CURIAM
      ATTESTED TO:        ____________________________
                          KEITH E. HOTTLE
                          CLERK OF COURT




cc:              Robinson C. Ramsey                           James Maverick McNeel
                 Langley & Banack, Inc.                       Strasburger & Price, LLP
                 Trinity Plaza II Suite 900                   2301 Broadway
                 San Antonio, TX 78212-3141                   San Antonio, TX 78215-1157